UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21357 Franklin Limited Duration Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. VERSO CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Thomas Gutierrez Management For For 1.3 Elect Director Eric L. Press Management For For 1.4 Elect Director L.H. Puckett, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Limited Duration Income Trust By (Signature and Title)* _/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
